Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-6, 14, 22, 30-32, 35, 58, and 62, as well as the species election of a kappa light chain, in the reply filed on 10/14/2021 is acknowledged.

Claims 1-6, 14, 22, 30-32, 35, 58-62, and 64-66 are pending.
Claims 59-61 and 64-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
	Claims 1, 2, 4-6, 14, 22, 30-32, 35, 58, and 62 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 is rejected under 35 U.S.C. § 112(a) as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure without complete evidence either that the claimed biological materials are known and readily available to the public or complete evidence of the deposit of the biological materials.  
Claim 14 recites an antigen-binding domain that comprises the CDRs comprised within an antibody selected from the group consisting of Lorvotuzumab, 3C12C, CSL362, 3G8, rMil2, E4, and NNC141-0100; however full length sequences of these antibodies do not appear to be disclosed in the instant specification or the sequence listing.
The skilled artisan would need the nucleic acid or amino acid sequences of the claimed antibodies or hybridoma cells line from which said antibodies are produced in order to generate said antibodies; however information regarding the necessary nucleic acid or amino acid sequences of the said antibodies or hybridoma cell lines from which said antibodies are produced is lacking in the specification. Since the skilled artisan could not be assured of the ability to practice the invention as claimed in the absence of the availability of the necessary nucleic acid or amino acid sequences of said antibodies or a hybridoma cell line from which said antibodies are produced, evidence of public availability of said antibodies, a suitable deposit of a hybridoma 
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit of a hybridoma cell line was not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required. Such assurance may be in the form of an affidavit or declaration by Applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number by stating and providing that:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposits will be replaced if they should become nonviable or non-replicable.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is also required. As an additional means for completing the record, Applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in Applicant’s possession at the time the application was filed. See MPEP 2406 and 37 CFR 1.804(b).
Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 22, 30-32, 35, 58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (Molecular Immunology, 36: 433-446, 1999) in view of Davé et .
McCall et al. teach that CD16 is an IgG Fc receptor (FcγR) found on macrophages, monocytes, and NK cells, and “[a]nti-tumor monoclonal antibodies (mAbs) and bispecific monoclonal antibodies (bsAbs) bound to FcγR on the surface of effector cells can direct the effector cells’ cytotoxic activities to tumor cells.” See p.433 and 434. McCall et al. also teach that anti-CD16/anti-HER-2 bispecific antibodies may be used to treat HER-2-expressing cancers; however in practice, said anti-CD16/anti-HER-2 bispecific antibodies demonstrate bispecific antibody-associated toxicities, such as fever, rigors, nausea, and vomiting, see p. 434. McCall et al. teach that said unwanted side-effects are due to effector functions that are associated with the Fc domain of said anti-CD16/anti-HER-2 bispecific antibodies, and in order to avoid the unwanted side-effects that are associated with the Fc domain of said anti-CD16/anti-HER-2 bispecific antibodies, McCall et al. teach an Fc region-free bispecific antibody comprising an anti-CD16 scFv and an anti-HER-2 scFv, see p. 434. At p. 437, McCall et al. teach that “[t]he generation of the bs-scFv molecules was performed using the pHENIX vector which contains two cloning sites separated by a Ser2 (Gly4Ser)3 Gly2Ser linker sequence…” Therefore absent evidence to the contrary, the bispecific anti-CD16 scFv/anti-HER-2 scFv molecule of McCall et al. could be prepared in two configurations: 1) a H2N-(A)-(linker)-(B)-COOH configuration or 2) 1) a H2N-(B)-(linker)-(A)-COOH configuration. 
	Even though McCall et al. teach or suggest a bispecific antigen-binding protein, wherein said protein comprises: a first domain (scFv) that specifically binds to a cell surface antigen on a human innate immune cell (CD16) and a second domain (scFv) which specifically binds to a target antigen on a tumor cell (HER-2), wherein the domains are linked in the order 1) a H2N-
	At p. 1320, Davé et al. teach that “[t]he use of serum albumin as a tool to prolong serum half-life of therapeutic proteins has gained popularity because of the status of serum albumin as a natural delivery vehicle with desirable properties. Albumin is a stable protein… It is an abundant protein (34-54 g/L) that accounts for 65% of total plasma proteins. Albumin has a plasma half-life of 19 d in humans primarily because of FcRn-mediated recycling. Genetic fusion to albumin or albumin domains is effective in conferring long half-life, and various therapeutics as albumin fusions have been approved for marketing.” Davé et al. teach an Fv molecule and a dsFv molecule that are specific for HSA, see Figure 1A. At p. 1329, first column, Davé et al. teach that antigen-binding domains linked to an anti-HSA-Fv or an anti-HSA dsFv maintain target antigen affinity and are stable.
Lindhofer et al. teach that trispecific antibodies may be prepared in multiple formats, see Figures 4 and 5. For example at Figure 4, Lindhofer et al. teach that trispecific antibodies may be prepared by fusing an scFv molecule to a bispecific F(ab’)2 fragment. At Figure 5, Linhofer et al. teach that trispecific antibodies may be prepared by linking scFv molecules in a linear fashion 2N-(1st antigen-binding site)-(linker)-(2nd antigen-binding site)-(linker)-(3rd antigen binding site)-COOH.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of McCall et al. with the teachings of Davé et al. and Lindhofer et al. to develop a trispecific antigen-binding protein, wherein said protein comprises: (a) a first antigen-binding domain (scFv) which specifically binds to a cell surface antigen on a human innate immune cell (CD16); (b) a second antigen-binding domain (Fv or dsFv) which specifically binds to HSA; and (c) a third antigen-binding domain (scFv) which specifically binds to a target antigen (HER-2), wherein the antigen-binding domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers. One of ordinary skill in the art would have been motivated to do so, because McCall et al. teach or suggest a bispecific antigen-binding protein, wherein said protein comprises: a first domain (scFv) that specifically binds to a cell surface antigen on a human innate immune cell (CD16) and a second domain (scFv) that specifically binds to a target antigen on a tumor cell (HER-2), wherein the domains are linked in the order 1) a H2N-(first domain)-(linker)-(second domain)-COOH configuration. Furthermore one of ordinary skill in the art would have been motivated to modify the invention of McCall et al. to comprise an anti-HSA Fv or dsFv, because based upon the teachings of Davé et al., one of ordinary skill in the art would have had a reasonable expectation that the addition of an anti-HSA Fv or dsFv to the bispecific antigen-binding protein of McCall et al. would improve the half-life of said bispecific antigen-binding protein. Also based upon the teachings of Davé et al., one of ordinary skill in the art would expect the resultant bispecific antigen-binding protein to maintain target affinity and be stable.
2N-(1st antigen-binding site)-(linker)-(2nd antigen-binding site)-(linker)-(3rd antigen binding site)-COOH, and one of ordinary skill in the art would readily envision that said linear configuration could be prepared by linking the anti-HSA Fv or dsFv of Davé et al. to either the N- or C-terminus of the anti-CD16/anti-HER-2 bispecific antibody of McCall et al. By linking the anti-HSA Fv or dsFv of Davé et al. to the C-terminus of the anti-CD16/anti-HER-2 bispecific antibody of McCall et al., one of ordinary skill in the art would arrive at the claimed trispecific antigen-binding protein, wherein said protein comprises: (a) a first domain (A) which specifically binds to a cell surface antigen on a human innate immune cell; (b) a second domain (B) which specifically binds to human serum albumin (HSA); and (c) a third domain (C) which specifically binds to a target antigen, wherein the domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers.
With respect to claim 35, it is noted that the anti-CD16/anti-HER-2 bispecific antibody of McCall et al. comprises a linker that comprises the (GGGGS)n linker of the instant SEQ ID NO: 54.
With respect to claim 62, the limitations of this claim would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, because one of ordinary skill in the art would appreciate that medicaments designed for use in animals are typically prepared as pharmaceutical compositions that comprise a pharmaceutically acceptable carrier or excipient.
prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references cited.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (Molecular Immunology, 36: 433-446, 1999) in view of Davé et al. (MABS, 8(7): 1319-1335, published online: 08/2016) and Lindhofer et al. (US PG PUB 2002/0051780, publication date: 05/02/2002), as applied to claims 1, 2, 5, 6, 22, 30-32, 35, 58, and 62, and further in view of Lehmann et al. (mAbs, 7(6): 1058-1071, 2015). 
The teachings of McCall et al., Davé et al., and Lindhofer et al. are detailed above. Although these references teach or suggest a trispecific antigen-binding protein, wherein said protein comprises: (a) a first antigen-binding domain (scFv) which specifically binds to a cell surface antigen on a human innate immune cell (CD16); (b) a second antigen-binding domain (Fv or dsFv) which specifically binds to HSA; and (c) a third antigen-binding domain (scFv) which specifically binds to a target antigen (HER-2), wherein the antigen-binding domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers, these references do not teach or suggest a trispecific antigen-binding protein, wherein said protein comprises: (a) a first antigen-binding domain (scFv) which specifically binds to a cell surface antigen on a human innate immune cell (CD16); (b) a second antigen-binding domain (Fv or dsFv) which specifically binds to HSA; and (c) a third antigen-binding domain (scFv) which specifically binds to a target antigen (HER-2), wherein the antigen-binding domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers, wherein the first antigen-binding domain comprises a variable light chain that is a kappa light chain. This deficiency is remedied by Lehmann et al.

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of McCall et al., Davé et al., and Lindhofer et al. with the teachings Lehmann et al. to develop a trispecific antigen-binding protein, wherein said protein comprises: (a) a first antigen-binding domain (scFv) which specifically binds to a cell surface antigen on a human innate immune cell (CD16); (b) a second antigen-binding domain (Fv or dsFv) which specifically binds to HSA; and (c) a third antigen-binding domain (scFv) which specifically binds to a target antigen (HER-2), wherein the antigen-binding domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers., wherein the first antigen-binding domain comprises a variable light chain that is a kappa light chain. One of ordinary skill in the art would have been motivated to do so, because McCall et al., Davé et al., and Lindhofer et al. teach or suggest a trispecific antigen-binding protein, wherein said protein comprises: (a) a first antigen-binding domain (scFv) which specifically binds to a cell surface antigen on a human innate immune cell (CD16); (b) a second antigen-binding domain (Fv or dsFv) which specifically binds to HSA; and (c) a third antigen-binding domain (scFv) which specifically binds to a target antigen (HER-2), wherein the antigen-binding domains are linked in the order H2N-(A)-L1-(C)-L2-(B)-COOH, wherein L1 and L2 are linkers. Furthermore based upon the teachings of Lehmann et al., one of 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references cited.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/NELSON B MOSELEY II/Examiner, Art Unit 1642